Name: Council Decision (EU) 2019/80 of 20 December 2018 on the conclusion, on behalf of the Union, of the Agreement between the European Union and the Federation of St Kitts and Nevis amending the Agreement between the European Community and the Federation of Saint Kitts and Nevis on the short-stay visa waiver
 Type: Decision
 Subject Matter: international law;  European construction;  international affairs;  America
 Date Published: 2019-01-21

 21.1.2019 EN Official Journal of the European Union L 18/36 COUNCIL DECISION (EU) 2019/80 of 20 December 2018 on the conclusion, on behalf of the Union, of the Agreement between the European Union and the Federation of St Kitts and Nevis amending the Agreement between the European Community and the Federation of Saint Kitts and Nevis on the short-stay visa waiver THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular point (a) of Article 77(2), in conjunction with point (a)(v) of the second subparagraph of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) By its Decision 2009/901/EC (2), the Council concluded the Agreement between the European Community and the Federation of Saint Kitts and Nevis on the short-stay visa waiver (3) (the Agreement). The Agreement provides for visa-free travel for the citizens of the Union and for the citizens of the Federation of Saint Kitts and Nevis when travelling to the territory of the other Contracting Party for a maximum period of three months during a six months period. (2) Regulation (EU) No 610/2013 of the European Parliament and of the Council (4) introduced horizontal changes in the Union's visa and border acquis and defined a short stay as a maximum of 90 days in any 180-day period. (3) It is necessary to incorporate this new definition into the Agreement in order to fully harmonise the Union's short-stay regime. (4) The Commission has negotiated, on behalf of the Union, an agreement with the Federation of Saint Kitts and Nevis which amends the Agreement between the European Community and the Federation of Saint Kitts and Nevis on the short-stay visa waiver (the amending Agreement). (5) In accordance with Council Decision (EU) 2017/2086 (5), the amending Agreement has been signed. (6) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (6); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (7) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (7); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (8) The amending Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and the Federation of Saint Kitts and Nevis amending the Agreement between the European Community and the Federation of Saint Kitts and Nevis the short-stay visa waiver is hereby approved on behalf of the Union. The text of the amending Agreement is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 2 of the amending Agreement (8). Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 20 December 2018. For the Council The President E. KÃ STINGER (1) Consent given on 23 October 2018. (2) Council Decision 2009/901/EC of 30 November 2009 on the conclusion of the Agreement between the European Community and the Federation of Saint Kitts and Nevis on the short-stay visa waiver (OJ L 321, 8.12.2009, p. 43). (3) OJ L 169, 30.6.2009, p. 38. (4) Regulation (EU) No 610/2013 of the European Parliament and of the Council of 26 June 2013 amending Regulation (EC) No 562/2006 of the European Parliament and of the Council establishing a Community Code on the rules governing the movement of persons across borders (Schengen Borders Code), the Convention implementing the Schengen Agreement, Council Regulations (EC) No 1683/95 and (EC) No 539/2001 and Regulations (EC) No 767/2008 and (EC) No 810/2009 of the European Parliament and of the Council (OJ L 182, 29.6.2013, p. 1). (5) Council Decision (EU) 2017/2086 of 6 November 2017 on the signing, on behalf of the Union, of the Agreement between the European Union and the Federation of Saint Kitts and Nevis amending the Agreement between the European Community and the Federation of Saint Kitts and Nevis on the short-stay visa waiver (OJ L 297, 15.11.2017, p. 7). (6) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (7) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (8) The date of entry into force of the amending Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. ANNEX Declaration of the Union concerning the entry into force of Regulation (EU) 2017/2226 establishing the Entry/Exit System (EES) and the Member States applying the Schengen acquis in full Regulation (EU) 2017/2226 of the European Parliament and of the Council of 30 November 2017 establishing an Entry/Exit System (EES) to register entry and exit data and refusal of entry data of third-country nationals crossing the external borders of the Member States and determining the conditions for access to the EES for law enforcement purposes, and amending the Convention implementing the Schengen Agreement and Regulations (EC) No 767/2008 and (EU) No 1077/2011 entered into force on 29 December 2017. As a consequence, as from the date of application of Regulation (EU) 2017/2226 (1) for the purposes of this Agreement Member States applying the Schengen acquis in full will mean Member States operating the Entry/Exit System at the external borders. The maximum period of 90 days in any 180-day period will be calculated taking into account the period of stay in all the Member States operating the Entry/Exit System at the external borders. (1) The date of application will be decided by the Commission in accordance with Article 73 of Regulation (EU) 2017/2226.